NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS NOUAN,                                   No. 19-15561

                Petitioner-Appellant,           D.C. No. 2:17-cv-02743-GMS

 v.
                                                MEMORANDUM*
CHARLES L. RYAN; ATTORNEY
GENERAL FOR THE STATE OF
ARIZONA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Arizona state prisoner Thomas Nouan appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas corpus petition as untimely. We

have jurisdiction under 28 U.S.C. § 2253. We review de novo, see Bills v. Clark,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
628 F.3d 1092, 1096 (9th Cir. 2010), and we affirm.

      Nouan contends that he is entitled to equitable tolling of the Antiterrorism

and Effective Death Penalty Act’s (“AEDPA”) one-year statute of limitations

because (1) he misunderstood the date from which the AEDPA limitations period

began running, and (2) his counsel during state post-conviction relief proceedings

failed to inform him of AEDPA’s filing deadline. These contentions fail. A pro se

petitioner’s “inability correctly to calculate the limitations period is not an

extraordinary circumstance warranting equitable tolling.” Rasberry v. Garcia, 448

F.3d 1150, 1154 (9th Cir. 2006). Moreover, because there is no constitutional right

to the effective assistance of counsel in state post-conviction proceedings, any

attorney negligence does not amount to an extraordinary circumstance warranting

equitable tolling. See Miranda v. Castro, 292 F.3d 1063, 1067-68 (9th Cir. 2002).

Accordingly, Nouan has not met his heavy burden to show that an extraordinary

circumstance beyond his control prevented him from timely filing his habeas

petition. See Chaffer v. Prosper, 592 F.3d 1046, 1048 (9th Cir. 2010).

      AFFIRMED.




                                           2                                      19-15561